Citation Nr: 0003356	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1948 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for residuals of 
hepatitis, then characterized as "yellow jaundice."  The 
veteran filed a notice of disagreement in February 1948, and 
a statement of the case was not issued until June 1996.  The 
veteran filed a timely appeal in July 1996.  This appeal also 
arises from a March 1995 rating decision, in which the denied 
a rating in excess of 30 percent for PTSD.  The Board 
remanded the issues of entitlement to service connection for 
hepatitis and entitlement to an increased rating for PTSD in 
July 1998, and again in April 1999.

In the introduction section of Board decisions and remand 
orders issued in July 1998 and April 1999, the Board noted 
that the RO had not addressed the veteran's claim for service 
connection for alcoholism claimed as secondary to PTSD.  The 
Board observes that the RO still has not clearly responded to 
that claim.  Concerning this, the Board notes that a rating 
decision issued in November 1995 referred to the veteran's 
service-connected psychiatric disorder as PTSD with 
alcoholism, and a rating decision in July 1997 reverted to 
describing the service-connected disorder solely as PTSD.  
The Board urges the RO to explicitly adjudicate the veteran's 
claim and provide a clear decision.



FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
current disability residual to hepatitis during service.

2.  Service-connected PTSD is manifested by severe social and 
industrial impairment and virtual isolation in the community 
and renders the veteran incapable of maintaining or 
sustaining employment.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
hepatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.2, 4.7, 4.10 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of Hepatitis
The veteran asserts that he had hepatitis during service, and 
he contends that service connection should be established for 
that disease.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Accordingly, the threshold question that must be 
resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded.

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; 
(2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) evidence of a present disability resulting 
from it.  Savage, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.

The veteran's service medical records reflect that the 
veteran was hospitalized in March 1945 with catarrhal 
jaundice.  He was diagnosed with infectious hepatitis with 
acute severe jaundice.  He was kept under bedrest and 
treatment until he was discharged to duty in May 1945.  The 
report of a December 1945 medical examination of the veteran 
for separation from service noted that he had incurred yellow 
jaundice during service in May 1945.  The December 1945 
examination report indicated that the results of blood 
serology testing were negative.

An April 1996 report from a private laboratory service 
indicated that hepatitis testing of the veteran's blood was 
positive for anti-hepatitis A, and negative for HBs antigen, 
anti-HBs, anti-HBc, and anti-hepatitis A IgM.  The results 
were interpreted as, "Remote Hepatitis A Infection."  In a 
July 1996 hearing at the RO, the veteran noted that he had 
yellow jaundice during service.  He reported that a recent 
blood test result had been positive for hepatitis A.  He 
stated that he had not received treatment for hepatitis since 
service, and that he did not know whether he had had any 
recurrence of hepatitis since service.  The veteran asserted 
that the laboratory result indicated that hepatitis was 
lurking in his blood.

A VA physician who examined the veteran in December 1998 
noted the documentation in the veteran's claims file of acute 
hepatitis in 1945.  The veteran reported that his symptoms in 
1945 had been weakness, yellowing, and nausea.  The veteran 
reported one episode of yellow skin and eyes in 1987.  He did 
not report any other instances of recurrence of hepatitis 
symptoms after service.  The examining physician reported 
that the veteran did not have any current symptoms of 
yellowing, abdominal pain, nausea, or diarrhea.  On 
examination, the veteran's liver was not found to be 
enlarged.  The examiner noted the 1996 laboratory finding of 
remote hepatitis A infection.  The examiner noted laboratory 
findings from 1996 and 1998 that were negative for hepatitis 
B and C.  The examiner reported that the current diagnosis 
was of remote hepatitis A exposure with no apparent sequelae.  
The examiner wrote that there was no indication that the 
veteran had hepatitis B or C, only remote hepatitis A.

While blood tests show a past hepatitis A infection, the 
evidence does not indicate that the veteran has any current 
damage or disorder residual to the hepatitis during service.  
In the absence of a current disability, the Board finds that 
the claim for service connection for residuals of hepatitis 
is not a well grounded claim.  Therefore, the claim must be 
denied.

Increased Rating for PTSD
A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
PTSD has worsened, and the Board finds that his claim for an 
increased rating is a well grounded claim.  The Board also 
finds that the facts relevant to that claim have been 
properly developed, and that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While the veteran's appeal for a 
higher rating has been pending, revised criteria for rating 
mental disorders, including PTSD, became effective.  See 61 
Fed. Reg. 52,965 (1996) (codified at 38 C.F.R. Part 4, 
effective November 6, 1996).  The Court has held that when a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the present 
case, the Board finds that the regulations in effect prior to 
November 6, 1996 (the former regulations) are more favorable 
to the veteran.  Therefore, the Board will apply that version 
of the regulations to his claim.

Under the former regulations, PTSD was rated as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggravated energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment  
  .................................................. 100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  .............. 70 
percent

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
  ................................................... 50 percent


	(CONTINUED ON NEXT PAGE)

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment  
..................................... 30 percent

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment  ............ 10 percent

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability  ... 0 
percent

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Court has indicated that satisfaction of any one of the 
criteria for a 100 percent rating under Diagnostic Code 9411 
warrants a grant of a 100 percent rating.  Johnson v. Brown, 
7 Vet. App. 95, 99 (1994).  In Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in the 30 
percent rating criteria in 38 C.F.R. § 4.132 under the old 
rating schedule was "qualitative" in nature, whereas the 
other terms used in the rating schedule were "quantitative" 
in nature.  The Court invited the Board to "construe" the 
term definite in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  When 
applying the criteria of the old rating schedule for rating 
psychoneurotic disorders (i.e., the rating schedule that was 
in effect prior to November 7, 1996), the Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

The veteran was diagnosed with PTSD following a March 1993 VA 
mental health examination.  The veteran reported that he had 
served in combat in the Philippines in World War II.  He 
reported numerous traumatic experiences, including frequent 
assignment as lead scout in combat operations, sustaining 
shrapnel wounds to the neck and head, and witnessing the 
combat deaths of many of his friends.  He reported that 
during service he began to be troubled by feelings of fear, 
panic, and worthlessness, and that he progressively avoided 
contact with his fellow soldiers.

The veteran reported that he continued his education after 
service, but had difficulty with his studies, due to extreme 
worry, fear, and avoidance of interaction with others.  He 
reported that he would drop a class whenever he learned that 
class participation was required.  He reported that he was 
hospitalized in 1948 for psychiatric symptoms.  He reported 
that over the years he saw three different psychiatrists, 
without relief of his fear of being in groups.  He reported 
that he eventually received a master's degree in electrical 
engineering.  He reported that his fears continued to control 
his life, as he frequently quit jobs when he was required to 
meet with or speak in front of groups.  The veteran reported 
that he had good relationships with his wife, children, and 
grandchildren.  He reported that he avoided group activities, 
including church services.  He indicated that he only felt 
comfortable with his peers when he was drinking at the 
American Legion.  He reported increasingly heavy drinking.  
He reported intrusive and obsessive thoughts about his combat 
experiences, with resulting agitation.  He reported 
irritability, difficulty sleeping, and difficulty 
concentrating.

The psychologist and psychiatrist who evaluated the veteran 
noted that the veteran had been suffering from PTSD symptoms 
since his service.  The examiners noted that, before the 
veteran retired, he had maintained gainful employment for 
many years, but had felt great stress doing so, and had often 
quit jobs.  The examiners noted that the veteran maintained 
close ties with his immediate family members, but withdrew 
from other social contact, except while drinking.  The 
examiners assigned a Global Assessment of Functioning (GAF) 
designation of 60 representing moderate symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

In a November 1993 hearing at the RO, the veteran reported 
that he had trouble sleeping.  He reported that he sometimes 
awakened in a sweat, reliving combat experiences.  He 
reported that he was currently receiving VA treatment, 
including medication, for PTSD.  He reported that he had a 
social phobia.  He reported that he got along well with his 
family.  He reported that he had a few friends, who were 
former coworkers, and that he sometimes got together with 
them.

On VA psychiatric examination in December 1993, the veteran 
reported that he continued to feel very uncomfortable being 
around people, and that he was not able to be around crowds.  
He reported periods of profound depression and 
incapacitation.  The examiners noted that the veteran was 
anxious.  The examiners' assessment was severe PTSD, with 
gross impairment and severe psychological and social 
functioning difficulties.

On VA mental health examination in October 1994, the veteran 
again described how his extreme fear of speaking in front of 
others had hampered his schooling and work, to the point of 
dropping classes and quitting jobs to avoid having to give 
presentations.  He indicated that he had retired in 1987.  He 
reported that his wife had become disabled due to Alzheimer's 
disease and severe rheumatoid arthritis.  The examiners noted 
that the veteran had ongoing PTSD symptoms, with depression 
and episodic alcohol abuse.  The examiners noted that the 
veteran had been "unable to maintain significant 
interpersonal relationships except within immediate family 
due to these symptoms."  The examiners commented, "His 
anxiety has limited his activities and has significantly had 
an impact on his overall functioning."  The examiners 
assigned a GAF of 48 representing serious symptoms.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

In a September 1995 hearing at the RO, the veteran stated 
that his PTSD and his problems with alcohol abuse had existed 
long before his wife developed Alzheimer's disease.  He 
asserted that his current psychological problems were not 
largely due to his wife having Alzheimer's disease.  He 
reported that he continued to be limited by his social 
phobia.

In November 1995, a VA psychiatrist wrote that he had been 
treating the veteran for one year for conditions described 
as: PTSD; chronic alcoholism, secondary to PTSD; social 
phobia, secondary to PTSD; and recurrent major depression, 
currently in remission.  The psychiatrist wrote:

The PTSD, the alcoholism and the severe 
social phobia has caused [the veteran] to 
be markedly socially impaired other than 
with his family members.  It has also 
caused him to not be promoted and to 
suffer impairment regarding ability to 
achieve maximum potential in his 
employment careers.

On VA psychiatric examination in April 1997, the veteran 
reported ongoing VA treatment, with medication, for PTSD.  He 
reported ongoing problems due to anxiety, worry, and phobic 
behavior.  He reported that his social phobia was worsening 
in recent years.  He reported that he no longer had any close 
friends.  He reported that he had crying spells, and periods 
of confusion and dizziness.  He reported that, with 
increasing frequency, particularly at night, he had obsessive 
worries about hypothetical situations.  The veteran reported 
periodic drinking binges, followed by periods of abstinence 
and compliance with psychiatric medications.  The examiner 
noted that the veteran was extremely anxious and dysthymic, 
with a labile and tearful affect.  The veteran's speech was 
pressured and at times tangential, but generally directable 
and coherent.  The examination included the administration of 
a number of psychological tests.  The examiner described the 
veteran's PTSD as chronic and severe.  The examiner assigned 
a GAF of 45 representing a degree of impairment midway 
between serious symptoms and some impairment in reality 
testing or communication.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  The examiner 
commented that the veteran had severe limitations of social 
and industrial function due to his severe anxiety and PTSD.  
The examiner expressed the opinion that it was at least as 
likely as not that the veteran's PTSD caused or aggravated 
his alcohol abuse or dependence.  The examiner also expressed 
the opinion that the veteran was quite limited in his ability 
to function, independent of his substance abuse.  The 
examiner stated that, at present, as a result of the 
veteran's current level of PTSD symptoms, the veteran did not 
appear to be capable of maintaining or sustaining employment.

In a September 1997 statement in support of his appeal, the 
veteran restated some of the effects of his PTSD symptoms on 
his functioning.  He stated that he had taken seventeen years 
to obtain his degrees, because his PTSD symptoms had forced 
him to drop out several times.  He noted that he had quit 
jobs with six employers due to unbearable PTSD symptoms, and 
he stated that his PTSD symptoms had severely impaired his 
chances for promotion at the employer for whom he had worked 
longest.

On VA examination in December 1998, the veteran reported 
continuing PTSD symptoms, and episodes of heavy drinking.  He 
reported continued depression, with frequent suicidal 
ideation.  He reported that he was estranged from everyone 
except his children.  The examiners noted that the veteran's 
affect was generally depressed and anxious.  The examiners 
described the veteran's PTSD as severe, with a GAF of 40 
representing some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).  The examiners concluded that the 
veteran would not be able to function adequately in a social 
or occupational setting.  The examiners stated that the 
degree to which the veteran's severe alcohol abuse 
exacerbated his problems was uncertain, although they 
believed that the effects of his alcohol abuse contributed to 
the impairment of his functioning.

The evidence presents a picture of manifestations of PTSD 
that are generally worsening over time.  The more recent 
reports of psychiatrists and psychologists who have examined 
and treated the veteran form a consensus that the veteran's 
PTSD produces at least severe impairment of his capacity for 
social and industrial functioning.  Overall, the evidence 
supports a rating of at least 70 percent for the veteran's 
PTSD.  The evidence provides less consensus as to whether the 
criteria for a 100 percent rating are met.  It is not clear 
that the veteran's symptoms produce almost daily interference 
with his grasp on reality.  The evidence shows ever 
diminishing social contact, with the more recent evidence 
indicating that the veteran has little or no interaction 
beyond his immediate family.  Recent examiners have concluded 
that the veteran is too impaired to work.  The examiner who 
saw the veteran in 1997 suggested that the veteran's PTSD, 
independent of his alcohol abuse, would preclude him from 
working.  The examiners who saw the veteran in December 1998 
left more question as to the relative contributions of PTSD 
and alcohol abuse to the veteran's inability to work.

The Board takes into consideration the Court's holding that 
satisfaction of any one of the criteria for a 100 percent 
rating under Diagnostic Code 9411 warrants a grant of a 100 
percent rating.  See Johnson, supra.  The Board also notes 
the requirement under 38 C.F.R. § 4.7 that, where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Considering all of the evidence in light of these mandates, 
the Board finds that the evidence reasonably supports a 100 
percent rating under the rating schedule for the veteran's 
PTSD.



	(CONTINUED ON NEXT PAGE)




ORDER

A well grounded claim for service connection for residuals of 
hepatitis not having been submitted, the claim is denied.

A 100 percent disability rating for PTSD is granted, subject 
to laws and regulations controlling the disbursement of 
monetary benefits.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


 

